Citation Nr: 1024840	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-20 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from September 1943 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  

The Veteran filed a claim for service connection for PTSD in 
December 2004.  An April 2005 rating decision denied service 
connection for PTSD.  However, a March 2006 rating decision 
grated service connection for PTSD and assigned an initial 50 
percent disability rating, both effective December 30, 2004 (date 
of receipt of claim).  A December 2006 rating decision confirmed 
and continued the 50 percent rating for PTSD.  

In April 2007 the Veteran filed a claim for service connection 
for bilateral hearing loss and for service connection for 
tinnitus, as well as a claim for a total disability rating based 
on individual unemployability due to service-connected disability 
(TDIU rating) (PTSD is his only service-connected disorder), 
stating that he could not work due to his PTSD and profound 
hearing loss.  These claims were denied by a July 2007 rating 
decision.  

In July 2007 the Veteran filed a Notice of Disagreement (NOD).  
By RO letter of August 2007 the RO requested clarification as to 
which issues the NOD was intended to address.  By letter of 
August 2007 the Veteran responded that he was appealing the 
assignment of only a 50 percent rating for PTSD.   

The June 2008 Statement of the Case (SOC) addressed only the 
issue of entitlement to an initial rating in excess of 50 percent 
for PTSD.  

A sympathetic reading of evidence (hospitalization or examination 
reports) or pleadings, or both, may raise an informal claim for a 
total disability rating based on individual unemployability due 
to service-connected disability or disabilities (TDIU claim).  
See Moody v. Principi, 360 F.3d 1306, 1310 (Fed.Cir. 2004); 
Beverly v. Nicholson, 19 Vet. App. 394, 405 (2005); Norris v. 
West, 12 Vet. App. 413, 421-22 (1999).  A TDIU claim "is best 
understood as part of an initial claim for VA disability 
compensation."  Rice v. Peake, 22 Vet. App. 447, 448 (2009).  It 
need not be pled with specificity; it is implicitly raised when, 
in seeking an increased rating, cogent evidence of 
unemployability is submitted.  Comer v. Peake, 552 F.3d 1362, 
1367 (Fed.Cir. 2009); Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed.Cir. 2001); Norris v. West, 12 Vet. App. 413, 421-22 (1999).  

Here, the Veteran has made it clear that he is appealing only the 
issue of entitlement to a rating in excess of 50 percent for 
PTSD, his only service-connected disorder.  Consequently, he is 
not appealing an inferred issue of entitlement to a TDIU rating.  

The October 2008 VA psychiatric examiner stated that he felt that 
it was at least as likely as not that the Veteran's diabetes, 
diagnosed in 1960, and subsequent disabling back pains were 
"caused by unsanitary conditions in the Pacific Islands."  
Thus, the evidence appears to raise claims for service connection 
for diabetes and for a low back disorder.  The RO has not 
adjudicate such claims and, so, the Board had no jurisdiction.  
Thus, these claims are referred to the RO for initial 
consideration.  

Lastly, in January 2006 the Veteran stated that he wished to 
claim service connection for exposure to asbestos.  However, mere 
exposure to asbestos is not a disability.  Accordingly, if the 
Veteran wishes to claim some disability as resulting from 
inservice exposure to asbestos he should file such a claim 
directly with the RO.  

The Veteran and his wife testified at a June 2010 videoconference 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is on file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to October 22, 2008, the Veteran's PTSD caused him to 
have suicidal ideation, obsessive and intrusive thoughts of 
combat stressors but did not cause homicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; or an 
inability to establish and maintain effective relationships.  

2.  Since October 22, 2008, the Veteran's PTSD has produced 
symptoms causing serious social and occupational impairment but 
not total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 50 percent for 
PTSD prior to October 22, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009). 

2.  The criteria for a rating of no more than 70 percent for PTSD 
since October 22, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The appeal arises from the Veteran's disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims file 
the Veteran's service treatment records and VA treatment records, 
and afforded him VA rating examinations.  Information in October 
2008 reflects that as to the Veteran's award of Social Security 
Administration (SSA) disability benefits, those records had been 
destroyed and could not be obtained.  The Veteran has been 
afforded multiple VA psychiatric rating examinations which are 
thorough and adequate for rating purposes.  

The Board finds these actions have satisfied VA's duty to assist 
and that no additional assistance is required.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 



Background

The Veteran has submitted numerous documents pertaining to his 
activities, experiences, and duties during his military service. 

On VA examinations in 1987 it was noted that the Veteran had had 
exploratory laminectomy for disc disease in 1986.  He had had 
diabetes since 1968.  

On VA psychiatric examination in February 2006, to determine 
whether the Veteran had PTSD, his claim file was reviewed, and 
several PTSD stressors were recited.  He complained of having 
nightmares and flashbacks of some stressors.  After service he 
had worked as a car salesman and as a truck driver.  He had been 
a self-employed car repairman, and since 1984 he had had low back 
and lower extremity pain that he had to use crutches to walk.  He 
had a 9th grade education.  He reported that he had not gotten 
along well with co-workers and had a short temper.  He had sleep 
disturbance, hypervigilance, and a startle response.  

On mental status examination the Veteran did not show any signs 
of psychosis.  He was circumstantial and tended to lose his focus 
readily, needing redirection to stay on course.  He had fair 
insight and judgment.  He had some problems spelling the word 
"World" backwards and doing some abstractions from 
similarities.  His concrete performance might have been related 
to his age and limited education.  There was evidence of mild 
dementia and mental confusion.  His work scale was within the 
maladjusted range which was consistent with both disability and 
PTSD.  He had a cognitive lack of ego mastery which might account 
for his garrulous eccentric style of life.  He was a law abiding 
and conventional citizen who felt that he was a patriot that had 
served his country to the best of his ability.  He was competent 
to handle his funds.  The diagnosis was mild to moderate PTSD and 
a histrionic personality disorder.  His Global Assessment of 
Functioning (GAF) score was 55.  

On VA psychiatric examination in November 2006, to assess the 
severity of the Veteran's service-connected PTSD, the Veteran's 
claim file was reviewed.  It was noted that his military history 
had previously been reported and would not be repeated.  He lived 
with his wife, to whom he had been married for 60 years.  He had 
good relationships with his three grown children.  He reported 
having a rich social community life.  He visited friends in his 
community and would call others.  He was out and about, 
interacting with others.  He had received a high school diploma.  
He had worked in a machine shop for 10 to 11 years after service 
and then for a number of years he had worked as a truck driver.  
He denied use of alcohol and illegal drugs.  Typically, he would 
take his wife shopping, talk with friends on the phone, play with 
his pets, and visit neighbors.  He complained of a long history 
of trouble sleeping, with intrusive recollections of war 
experiences.  While discussing this, he became tearful and 
reported that he had had to deal with this for the past 61 years.  
He had not been able to sleep with his wife for a number of years 
because of his restlessness, getting in and out of bed, and 
crying.  He reported having intense psychological distress at 
external cues that symbolized traumatic events.  He had a 
physiological reactivity in terms of stomach distress due to 
this.  He tended to work on avoiding thoughts and feelings 
related to his stressors.  He had difficulty falling asleep.  He 
denied any irritability or outbursts of anger or poor 
concentration.  He denied hypervigilance but did complain of a 
startle response.  

When the Veteran was asked which symptoms were more pronounced, 
he had difficulty relating anything specific but mentioned that 
he did not feel that he was getting the amount of compensation 
that he deserved for the severity of his PTSD symptoms.  

On mental status examination the Veteran was oriented to person, 
place, time, and situation.  He was cooperative and helpful.  His 
eye contact was appropriate.  His speech was within normal 
limits.  His affect was appropriate to content and full in range.  
His mood, once he started discussing the specifics of his war 
experiences, became dysthymic.  His thought process was logical, 
relevant, goal directed, and centered on the situation and nature 
of the examination.  He denied any suicidal or homicidal 
ideation, plans or intent.  His judgment was intact and his 
insight was fair.  His recent memory was fair.  His remote memory 
appeared to be normal.  It was felt that he could manage his 
financial affairs.  The diagnosis was chronic PTSD.  His GAF 
score was 65.  Based on the information obtained during the 
examination, the Veteran could not report any changes in his 
psychosocial functioning, status, quality of life, or family role 
functioning which differed from the psychiatric examination in 
February 2006.  

On VA psychiatric examination on June 21, 2007, the Veteran's 
claim file was reviewed.  It was noted that there was no interim 
change to his personal history since the prior November 2006 
examination.  On a typical day he read the newspaper and did 
things around the house.  There was no interim change in these 
activities since the prior examination.  He reported what were 
described as two new difficulties.  First, he was extremely 
frustrated with not getting the compensation he thought he 
deserved.  He reported that a number of people with whom he spoke 
thought that he should be getting more compensation.  Secondly, 
he had begun to manifest suicidal ideation and plans.  Out of 
frustration he had considered starting his vehicle but leaving 
the garage door closed; however, he had no intent to die.  He was 
concerned about what would happen to his wife is something 
happened to him.  He assured the examiner that he would not harm 
himself as long as his wife was alive.  He explained that his 
wife had been very helpful, including helping him with his 
medication.  Other than this, and his need for neck surgery to 
clear some arteries, he could not present anything new to reflect 
the severity of his PTSD symptoms.  

On mental status examination the Veteran was very pleasant and 
fully oriented.  He was cooperative and talkative.  His eye 
contact was appropriate and his speech was within normal limits.  
His affect was appropriate to content and full in range.  His 
mood was euthymic. His thought process was logical, relevant, 
goal directed, and centered on the situation and nature of the 
evaluation.  He denied any current suicidal or homicidal 
ideation, plans or intent to die.  His judgment was intact and 
his insight was fair.  His recent and remote memory appeared to 
be within normal limits.  It was felt that he could manage his 
financial affairs.  The diagnosis was chronic PTSD.  His GAF 
score was 65.  It was noted that he had a recent history of 
manifesting suicidal ideation and plans but had no intent to die.  
It appeared that these thoughts stemmed from his frustration from 
not getting what he felt he truly deserved in terms of 
compensation for his World War II military service and his 
concerns about his age and his health problems.  

A July 2007 VA outpatient treatment (VAOPT) record reflects that 
this was the Veteran's first psychiatric contact.  He had been 
referred for a pharmacological evaluation.  He again expressed 
suicidal ideation but had refrained from acting out for the sake 
of his wife.  He had never been on any psychiatric medications in 
the past and had not been hospitalized for psychiatric purposes.  
He denied any significant symptoms of depression.  He had not 
made any suicidal attempts.  He had worked as a truck driver for 
22 years and in the early 1970s had switched over to sales of 
used car parts.  He had a very good relationship with his wife 
and family members.  On mental status examination no psychomotor 
abnormalities were present. His speech was coherent and his 
thought processes were goal directed.  His affect was appropriate 
to content.  His mood was satisfactory.  He denied having current 
suicidal or homicidal ideations.  He was alert and fully 
oriented.  His insight and judgment were fair.  His GAF score was 
58.  As to his treatment plan, he did not wish to be on any 
medication at the current time.  He also declined to be in 
psychotherapy, stating that he did not wish for his wife to know 
about his psychological issues.  He was advised to go to an 
emergency room if his suicidal ideation worsened.  His case was 
to be closed but he was advised to schedule an appointment if he 
decided to take medication for depression or PTSD. 

On VA psychiatric examination on October 22, 2008, the examiner 
noted that the current rating of 50 percent was fully agreed upon 
by all three prior examinations.  There had been only a minor 
difference in his prior GAF scores.  The current examiner had 
conducted one of the prior examinations and at that time had 
estimated the GAF score to be 55.  The differences in the prior 
GAF scores reflected a difference in judgment as to whether the 
Veteran had severe vocational impairment due to PTSD.  Two other 
prior examiners had felt that the impairment was moderate but 
currently the examiner felt that it was now even more severe than 
when he had previously assigned a GAF score of 55 and he now 
estimated the GAF score to be 49.  

It was reported that the Veteran had no delusions or 
hallucinations but had poor concentration and a disorganized 
personality.  It was reported that the 50 percent rating had been 
assigned when the Veteran had a higher GAF score than the current 
GAF score of 49.  The examiner stated that there were valid 
reasons for an increase.  The Veteran related that he had severe 
social and vocational impairments due to his activities during 
his military service.  The impact of all of his inservice traumas 
had been a loss of stamina for civilian employment.  He had 
disturbed sleep and flashbacks causing social and vocational 
impairments.  These traumatic events were disturbing to him and 
had caused him to lose his job as a truck driver.  He was prone 
to panic attacks, e.g., refusing to deliver materials to 
destinations requiring the crossing of bridges over water.  He 
had developed a fear of drowning.  He had changed jobs frequently 
and terminated employment before reaching the age of sixty.  The 
Veteran's second reason for his claim for increase was based on 
his recurring and disturbing thoughts of suicide that rendered 
his family financially and socially insecure.  

It was reported that the Veteran had PTSD symptoms of flashbacks 
and nightmares.  He also had fluctuating sleep and a sense of a 
foreshortened future, as well as hypervigilance.  He had had 
chronic suicidal ideation due to frustration at his inability to 
get an increase in his compensation.  He did not now have any 
specific plan for suicide.  He denied any significant symptoms of 
depression, e.g., decreased appetite, anhedonia, sadness, 
hopelessness, or helplessness.  He denied symptoms of mania or 
hypomania.  His PTSD symptoms were resistive to treatment and he 
did not show any significant periods of remission.  He reported 
having a long history of trouble sleeping.  He had been unable to 
sleep in the same bed with his wife for years.  He had attempted 
psychiatric treatment without showing significant improvement.  
He was irritability and had poor interpersonal skills which 
interfered with his ability to keep a job.  He had not been 
steadily employed since 1972.  There was evidence that his poor 
work history was secondary to an injury and to the severity of 
his PTSD symptoms.  He was motivated to support his family but 
his PTSD symptoms, in addition to physical pain and injury, 
weakened his tolerance for a full time job.  Impairment of 
thought processes was reflected on testing which showed 
impairment of immediate and delayed recall.  He was lacking in 
concentration and in his ability to do team work with others.  He 
was able to do the activities of daily living, but he was totally 
dependent on the assistance of his wife in terms of cooking, 
balancing the budget, and managing his finances.  He was able to 
manage his VA benefits with the assistance of his wife. 

On mental status examination the Veteran had average verbal 
comprehension.  He had limited insight and judgment.  He had 
problems spelling the word "World" backward and had difficulty 
doing abstractions from similarities.  His concrete performance 
was related to his age and limited education.  There was evidence 
of mild dementia and mental confusion.  Testing revealed poor ego 
defenses.  His work scale was within the maladjusted range, 
consistent with both disability and PTSD.  The diagnosis was 
severe PTSD.  

At the June 2010 videoconference the Veteran testified that a the 
time of the 2007 VA rating examination he had had suicidal 
ideation but no plans and that he currently still had suicidal 
ideation.  Page 4 of the transcript of that hearing.  He 
sometimes discussed his psychiatric problems but only with his 
wife.  Page 5.  His wife testified that he sometimes became upset 
very easily.  Page 5.  He testified that he had been married for 
over 60 years.  He often thought of the events that occurred 
during his World War II service, which included having shot down 
enemy Japanese planes, carrying dead bodies, and rescuing 
sailors.  Page 7.  He could shave himself and tried to keep 
himself clean.  He also took his wife shopping.  Page 8.  The 
Veteran's representative suggested that the Veteran's attempt to 
minimize his problems was a defense mechanism by which he tried 
to convince himself that his problems were not as bad as they 
really were.  The Veteran's testified that his wife handled all 
financial matters.  He often thought of suicide and had attempted 
suicide several times but could not go through with it because of 
his love for his wife.  Page 9.  

The Veteran testified that remembering the events that occurred 
during service was very upsetting to him.  Page 10.  He testified 
that he liked to work around lawn mowers and had been doing that 
for a long, long time but he could no longer fix lawn mowers for 
people because his mind just wasn't on fixing them anymore.  
Several years, or even several months ago, he would have been 
able to fix lawn mowers.  He had only done this as a hobby but he 
could no longer even do this.  Page 11.  Aside from his wife, he 
had no other close family or friends, although he used to have, 
but no longer had, neighborhood friends.  Also, fireworks from a 
nearby baseball park were also very upsetting to him.  Page 12.  

The Veteran's wife testified that he became upset over 
everything.  The Veteran testified to several events that 
occurred during service.  Page 14.  His wife testified that he 
became very upset when hearing fireworks late at night and it 
cause him difficulty in returning to sleep.  Page 16.  He 
testified that after military service he had sometimes worked as 
a truck driver, although that employment was never steady.  Page 
18.  The Veteran's service representative cited "Narron versus 
Principi" as to weighing psychiatric issues in accordance with 
the "DSM-4" and the rating schedule.  Page 19.  The presiding 
Veterans Law Judge point out that a significant matter was not a 
comparison between the hardships that the Veteran had experienced 
as compared to the hardships that others had experienced, but how 
his PTSD now affected him.  Page 21.  The Veteran felt that his 
experiences during World War II warranted a rating in excess of 
his current 50 percent disability rating.  Page 23.  

Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders a 70 percent rating for PTSD contemplates occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411. 

Analysis

The Global Assessment of Functioning Scale (GAF) "is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).   

A GAF score of 61 to 70 indicates that the examinee has some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functions pretty well with some meaningful interpersonal 
relationships.  Fifty-one (51) to 60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers).  Forty-one (41) to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, or 
school functioning (e.g. no friends, unable to keep a job).  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Prior to October 22, 2008

Prior to the recent October 22, 2008, VA psychiatric examination 
the criteria for the next higher rating, 70 percent, had not been 
met because there is no showing of occupational and social 
impairment with deficiencies in most areas, such as judgment, 
thinking, or mood, due to such symptoms of PTSD as obsessional 
rituals which interfere with routine activities.  This is true 
despite the evidence that he obsesses and has nightmares of 
inservice stressors.  Further, there is neither impairment in his 
speech or orientation nor any neglect of his hygiene or 
appearance.  

The Veteran is somewhat socially isolated but there is no 
impairment in his relationships with his wife.  Also, the 
evidence did not establish impairment in the Veteran's activities 
of daily living due to his PTSD.  

Consistent with this are the multiple GAF scores which ranged 
from 55 to 65 showing that while the Veteran's symptomatology has 
fluctuated, it has ranged only from mild to moderate impairment, 
not requiring medication or treatment.  These scores are not 
indicative of impairment which warrants a 70 percent disability 
rating.  Moreover, he has not needed, and in fact, has rejected 
the use of psychotropic medication and psychotherapy. 

Since October 22, 2008

The October 22, 2008, VA examiner specifically noted that there 
was an increase in the severity of the Veteran's service-
connected PTSD.  Consistent with this conclusion was the 
assignment by that VA examiner of a GAF score or 49, which 
equates to serious symptoms of PTSD, the diagnosis at that time 
of severe PTSD, and the comment that the Veteran had severe 
social and vocational impairment.  

However, the evidence since October 22, 2008, does not show that 
the Veteran has had symptoms which produce total occupational and 
social impairment.  There is no evidence of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, and 
requires a three-step analysis.  First, is whether the schedular 
criteria are adequate and, if they are, no extraschedular 
referral is required.  Second, if inadequate, determine whether 
there is an exceptional disability picture considering such 
related factors as marked interference with employment (but not 
marked interference obtaining or retaining employment) or 
frequent periods of hospitalization.  Third, if the rating 
criteria are inadequate and the related factors are present, the 
case must be referred for a determination of whether an 
extraschedular rating should be assigned.  Thun v. Peak, 111, 
115-16 (2008) (citing VA Gen. Coun. Prec. 6-1996, para. 7, and 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and 
contemplate the full range impairment due to the Veteran's PTSD.  
Also, there is no evidence of frequent periods of hospitalization 
for PTSD, nor has he even sought or received psychiatric 
treatment.  Thus, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  So, the criteria for submission for consideration of 
an extra-schedular rating are not met.  Thun, Id. 

For the reasons expressed, and with the favorable resolution of 
doubt, neither a schedular nor extraschedular rating in excess of 
50 percent is warranted prior to October 22, 2008, but since that 
time a schedular, but not extraschedular rating, of no more than 
70 percent is warranted.  See 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§§ 3.102, 4.7 (mandating the favorable resolution of doubt).  


ORDER

An initial rating in excess of 50 percent for PTSD is denied 
prior to October 22, 2008, but since October 22, 2008, a 
schedular rating of no more than 70 percent is granted, subject 
to applicable law and regulations governing the award of monetary 
benefits. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


